EXHIBIT 10.12

KINETIC CONCEPTS, INC.
CEO SPECIAL BONUS PLAN



1. Purpose.

                    The purpose of the KINETIC CONCEPTS, INC. CEO SPECIAL BONUS
PLAN is to reinforce corporate, organizational and business-development goals;
to promote the achievement of financial and other business objectives; and to
reward the performance of CEO in fulfilling his personal responsibilities.

2. Definitions.

                    The following terms, as used herein, shall have the
following meanings:

            (a)    "Award" shall mean an incentive compensation award, granted
pursuant to the Plan.

            (b)    "Award Agreement" shall mean any written agreement, contract,
or other instrument or
                    document between the Company and a Participant evidencing an
Award.

            (c)     "Board" shall mean the Board of Directors of the Company.

            (d)     "CEO" shall mean Dennert O. Ware, the President and Chief
Executive Officer of the
                     Company.

            (e)     "CEO Bonus Pool" means the total cash amount set aside for
the purpose of providing
                     compensation to the CEO under the Plan, provided that the
criteria for the payment of
                     such amounts have been achieved. The aggregate sum payable
pursuant to the Plan
                     from the CEO Bonus Pool shall not exceed thirteen $13
million. The CEO Bonus Pool
                     shall consist of two Parts. The aggregate sum payable
pursuant to the Plan from Part
                     One of the CEO Bonus Pool shall not exceed $8 million, and
the aggregate sum payable
                     pursuant to the Plan from Part Two of the CEO Bonus Pool
shall not exceed $5 million.

            (f)     "Common Stock" shall mean common stock, no par value, of the
Company.

            (g)     "Company" shall mean Kinetic Concepts, Inc., a Texas
corporation, and its subsidiaries,
                     or any successor thereto.

            (h)     "Initial Public Offering" means the consummation of the
first bona fide underwritten
                     initial public offering of Common Stock by the Company
pursuant to an effective
                     registration statement under the Securities Act of 1933, as
amended, following the
                     effective date of the Plan that results in more than 20% of
the outstanding Common
                     Stock of the Company being traded on a national securities
exchange, the NASDAQ
                     National Market or a similar market.

            (i)     "Participant" shall mean the CEO of the Company.

            (j)     "Plan" shall mean the Kinetic Concepts, Inc. CEO Special
Bonus Plan.

            (k)     "Public Offering" means the consummation of a bona fide
underwritten public offering of
                     Common Stock by the Company pursuant to an effective
registration statement under
                     the Securities Act of 1933, as amended, following the
effective date of the Plan,
                     subsequent to which more than 20% of the outstanding Common
Stock of the Company
                     is traded on a national securities exchange, the NASDAQ
National Market or a similar
                     market. Public Offering includes, without limitation, an
Initial Public Offering.

            (l)     "Sale Transaction" shall mean any sale of two-thirds or more
of the then outstanding
                    Common Stock, either through stock purchase, merger,
consolidation, business

                    combination, recapitalization or similar transaction or
otherwise or any sale of all or
                    substantially all of the assets of the Company.

3. Administration.

                    The Plan shall be administered by the Board. The Board shall
have the authority in its sole and absolute discretion, subject to and not
inconsistent with the express provisions of the Plan (including, without
limitation, Appendix A of the Plan attached hereto) and except as expressly
provided in Section 6(e) below, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, or surrendered; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of any Award Agreements; and to make all other determinations deemed
necessary or advisable for the administration of the Plan.

                    No member of the Board shall be liable for any action taken
or determination made in good faith with respect to the Plan or any Award
granted hereunder.

4. Eligibility.

                    Subject to the provisions of Appendix A of the Plan attached
hereto, Awards shall be granted solely to the CEO.

5.         Awards.

            (a)     CEO Bonus Pool. The CEO Bonus Pool shall be paid out at such
times and in such
                     amounts as is determined pursuant to Appendix A.

            (b)     Payment of the CEO Bonus Pool. Any and all amounts paid out
of the CEO Bonus Pool
                     shall be paid to the CEO, or in the event of the death of
the CEO after such amounts
                     have been earned, but prior to payment, to the CEO's
designated beneficiary or estate,
                     as provided herein.

            (c)     Award Agreement. An Award may, but need not, be evidenced by
an Award Agreement
                     in such form as the Board shall from time to time approve
and the terms and conditions
                     of such Awards shall be set forth therein.

            (d)     Time and Form of Payment. Unless otherwise determined by the
Board, all payments
                      in respect of Awards granted under this Plan shall be
made, in cash, as soon as
                      practicable after the date designated on Appendix A.

            (e)     Termination of Employment. With respect to any Award, a
Participant who ceases to be
                     an employee of the Company for any reason prior to the date
for payment of such
                     Award designated on Appendix A, shall not be entitled to
such Award, unless otherwise
                     determined by the Board, in its sole and absolute
discretion.

6.         General Provisions.

            (a)     Compliance with Legal Requirements. The Plan and the
granting and payment of
                     Awards, and the other obligations of the Company under the
Plan and any Award
                     Agreement or other agreement shall be subject to all
applicable federal and state laws,
                     rules and regulations, and to such approvals by any
regulatory or governmental agency
                     as may be required as determined by the Board.

            (b)     Nontransferability. Awards shall not be transferable by a
Participant except by will or
                     the laws of descent and distribution.

            (c)     No Right to Continued Employment. Nothing in the Plan or in
any Award granted or any
                     Award Agreement or other agreement entered into pursuant
hereto shall confer upon
                     any Participant the right to continue in the employ of the
Company or to be entitled to
                     any remuneration or benefits not set forth in the Plan or
such Award Agreement or
                     other agreement or to interfere with or limit in any way
the right of the Company to
                     terminate such Participant's employment.

            (d)     Withholding Taxes. Where a Participant or other person is
entitled to receive a
                     payment pursuant to an Award hereunder, the Company shall
have the right to
                     withhold from such payment, or to require the Participant
or such other person to pay
                     to the Company, the amount of any taxes that the Company
may be required to
                     withhold before delivery to such Participant or other
person of such payment.

            (e)     Amendment, Termination and Duration of the Plan. The Board
may at any time and
                     from time to time alter, amend, suspend, or terminate the
Plan in whole or in part.
                     Notwithstanding the foregoing, no amendment shall affect
adversely the awarded
                     benefits of any Participant, without such Participant's
consent, under any Award
                     previously granted under the Plan.

            (f)      Participant Rights. No Participant shall have any claim to
be granted any Award under
                     the Plan, and there is no obligation for uniformity of
treatment for Participants.

            (g)     Unfunded Status of Awards. The Plan is intended to
constitute an "unfunded" plan for
                     incentive and deferred compensation. With respect to any
payments not yet made to a
                     Participant pursuant to an Award, nothing contained in the
Plan or any Award shall give
                     any such Participant any rights that are greater than those
of a general creditor of the
                     Company.

            (h)     Governing Law. The Plan and all determinations made and
actions taken pursuant
                      hereto shall be governed by the laws of the State of Texas
without giving effect to the
                      conflict of laws principles thereof.

            (i)      Effective Date. The Plan shall take effect as of April 17,
2000 upon its adoption by the
                     Board.

            (j)      Beneficiary. A Participant may file with the Board a
written designation of a beneficiary
                     on such form as may be prescribed by the Board and may,
from time to time, amend or
                     revoke such designation. If no designated beneficiary
survives the Participant, the
                     executor or administrator of the Participant's estate shall
be deemed to be the grantee's
                     beneficiary.



APPENDIX A

 

I.               Part One of the CEO Bonus Pool

                 A.          Criteria

                              Part One of the CEO Bonus Pool shall be payable in
full only upon the consummation of an Initial Public Offering or a Sale
Transaction, where the per share price (the "Per Share Price") of Common Stock
is at least $4.8125. In the event of an Initial Public Offering, the Per Share
Price shall be the "price to the public" as set forth in the prospectus relating
to the Initial Public Offering. In the event of a Sale Transaction, the Per
Share Price shall be the per share amount distributed to shareholders for each
share of Common Stock in connection with the sale. Notwithstanding the
foregoing, in the event there is an Initial Public Offering or Sale Transaction
where the Per Share Price is less than $4.8125, then the amount of the Part One
of the CEO Bonus Pool payment shall be reduced in accordance with I.B. below and
the remaining portion of Part One of the CEO Bonus Pool of the Plan shall be
terminated as of the date of the consummation of such offering or transaction.

                 B.          Amount and Timing of Payment

                              If the Per Share Price is $4.8125 or more, then
the entire amount of Part One of the CEO Bonus Pool shall be paid out as soon as
practicable following the consummation of the Initial Public Offering or the
Sale Transaction, as the case may be, provided, that the CEO has been
continuously employed until such date, unless otherwise determined by the Board.
If the Per Share Price is less than $4.8125, then the amount payable under Part
One of the CEO Bonus Pool shall be reduced by an amount equal to $175,000
multiplied by a fraction, the numerator of which is $4.8125 minus the Per Share
Price, and the denominator of which is .05.

II.               Part Two of the CEO Bonus Pool

                 A.          Criteria

                              Part Two of the CEO Bonus Pool shall be payable
either (1) upon the consummation of a Public Offering or a Sale Transaction,
where the Per Share Price is equal to $9.00 or more, or (2) when the closing
price of the Common Stock on a national securities exchange or the NASDAQ
National Market for thirty consecutive trading days has been at least $9.00 per
share. The Per Share Price for the Public Offering and Sale Transaction shall be
determined under Paragraph I.A. above.

                 B.          Amount and Timing of Payment

                              If the criteria described in Paragraph II.A.(1)
above are satisfied, then the entire amount of Part Two of the CEO Bonus Pool
shall be paid out as soon as practicable following the consummation of the
Public Offering or the Sale Transaction, as the case may be, provided, that the
CEO has been continuously employed until such date, unless otherwise determined
by the Board. If the criterion described in Paragraph II.A.(2) is satisfied,
then the entire amount of Part Two of the CEO Bonus Pool shall be paid out as
soon as practicable following such 30th consecutive day, provided that the CEO
has been continuously employed until such 30th consecutive day.

III.               Adjustments

                              Notwithstanding anything in the Plan or this
Appendix A to the contrary, in the event of any increase, reduction, or change
or exchange of share of Common Stock for a different number or kind of shares or
other securities or property by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, issuance of warrants or rights, stock
dividend, stock split or reverse stock split, combination or exchange of shares,
change in corporate structure or otherwise; or any other corporate action that
affects the capitalization of the Company, an equitable substitution or
proportionate adjustment shall be made by the Board, in its sole and absolute
discretion, to the dollar amounts, limits and thresholds set forth in this
Appendix A.

IV.               Payment Restriction

                              Notwithstanding anything in the Plan or this
Appendix A to the contrary, the payments to be made under the Plan and this
Appendix A are only required to be made and shall only be made to the extent (i)
permissible by the credit agreements and related documents and other material
agreements of the Company and (ii) such payments will not cause the Company to
be in breach of any representation, warranty, covenant or other agreement
contained in any such document; provided, however, the Company shall use its
reasonable best efforts to amend any such restricting document to permit the
Company to make the payments hereunder as soon as reasonably practicable.